Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed November 24, 2021.  Claims 1-20 are pending.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 15 and 17 of U.S. Patent No. 9,874,952 or claims 5 and 10 of 10,698,507. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered to be obvious variations.  All double patenting rejections are based on the ‘952 patent unless stated otherwise.
	Regarding claims 1-4 and 6, these claims corresponds to claim 10 of the patent. The instant claims are broader in scope in many ways, and thus, are obvious.  The claims also recites different multi-touchs which are obvious inputs in a touchscreen. An object is essentially the same as a graphical element.  While the claim does not recite rendering the first graphic element differently when the user is in contact with the touchpad than when not in contact, this feature is conventional in touch devices.  The Examiner gives Official notice that tablets devices (i.e. smart phones and computers with touch screens) change the appearance of objects when a user touches the object.  For example, when entering a password to unlock the device, touching the numbers changes their appearance to provide feedback to the user of actuation.  Another example is the touching of icons to initiate a select function.  The icon changes to indicate that it has been 
	Regarding claim 5, this claim corresponds to claim 8 of the ‘507 patent and is generally broader in scope.
	Regarding claim 7, this claim corresponds to claim 6 of the patent.
	Regarding claims 8 and 9, this claim corresponds to claim 1 of the patent.  The number of fingers is considered an obvious input for a touchpad since multi-touch functions are conventional.
	Regarding claim 10, this claim corresponds to claim 10 of patent ‘507.
	Regarding claims 11-16 and 18-19, these claims correspond to claim 15.  Further, these claims are the method equivalent of the apparatus claims that correspond to apparatus claims. Thus, the method of using the apparatus in its intended manner would also have been obvious.  While the claim does not recite rendering the first graphic element differently when the user is in contact with the touchpad than when not in contact, this feature is conventional in touch devices.  The Examiner gives Official notice that tablets devices (i.e. smart phones and computers with touch screens) change the appearance of objects when a user touches the object.  For example, when entering a password to unlock the device, touching the numbers changes their appearance to provide feedback to the user of actuation.  Another example is the touching of icons to initiate a select function.  The icon changes to indicate that it has been selected.  This could be for moving the icon or to effectuate a control mode by activation of the icon.
	Regarding claim 17, this claim corresponds to claim 17. 
	Regarding claim 20, this claim corresponds to claim 1.  While the claim does not recite rendering the first graphic element differently when the user is in contact with the touchpad than .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al (8,856,827) in combination with Tsunoda et al (2015/0227221).  The entire references should be considered.  Cited portions are exemplary and should not be considered a complete or only teaching of claim limitations.  The rejections are based on the entire references.
Regarding claim 1, Krause teaches a system for vehicle user interface (UI) management (col. 11, ln. 58-60 disclose a user interface environment. Note, the preamble is not accorded any patentable weight because it merely recites the intended use of a structure), comprising: 
a touchpad receiving a user input (Fig. 3 and corresponding description illustrate a touchpad 108 and col. 11, ln. 3-4 describe receiving a user input); 
a presentation logic generating a graphic element based on presence information indicative of whether a user is in contact with the touchpad (Figs. 2 and 3 and corresponding description illustrate window display controller 110 and col. 11, ln. 4-7 describe generating a pointer based on touch input); 
an operation component selecting a mode of operation for the UI based on the presence information indicative of whether the user is in contact with the touchpad; and a rendering component rendering the graphic element on a display based on the mode of operation (Figs. 2 
a rendering component rendering the graphic element on a display based on the mode of operation (Figs. 2 and 3 and corresponding description illustrate GPU 105 and Display 104 col. 11, ln. 4-12 and illustrated in Fig. 11A that the rendering of the graphic element is based on the mode of operation at 454 or 456), 
wherein the presentation logic or the rendering component are implemented via a processing unit and a memory (Figs. 2 and 3 and corresponding description illustrate video memory 103, display 104 and GPU 105).
	While Krause does refer to multi-touch, it does not teach a first multi-touch input and a second multi-touch input generating a first and a second graphic element.  The various touch inputs determines the mode which determines the displayed graphic element.  Tsunoda in the same field and pertaining to a device on a vehicle teaches in the abstract and paragraphs 48-50 teaches the use of one or more fingers (multi-touch) as user inputs that result in the generation of different graphic elements in response to the different multi-touches.  It would have been obvious to modify the device in Krause to permit the use of multi-touch as inputs to permit a variety of easy inputs to perform the function of selecting modes and to display graphic element in response to the modes.
	While Kraus and Tsunoda do not teach rendering a graphic object differently when the user is in contact than when the user is not in contact this feature is conventional in touch devices. While the claim does not recite rendering the first graphic element differently when the user is in contact with the touchpad than when not in contact, this feature is conventional in touch devices.  The Examiner gives Official notice that tablets devices (i.e. smart phones and 
	Regarding claim 2, Tsunoda teaches that what is displayed may be an operational object or a widget icon.  These are considered to be a shortcut icon.
	Regarding claim 3, see paragraph 50 of Tsunoda.
	Regarding claim 4, Krause teaches in Figure 11A that based on the presence information at step 452, the mode of operation is determined 453 or 455 and the rendering of the graphic element is based on the mode of operation at 454 or 456.
	Regarding claim 5, Krause teaches the graphic element is based on the amount of time the user is in contact with the touchpad (col. 11, ln. 3-7 and Fig. 11A, steps 452 and 453 and corresponding description).
	Regarding claim 6, Krause the fading in or fading out of the graphic element in col. 12, ln. 31-32. 
	Regarding claims 8 and 9, see paragraph 50 of Tsunoda.
	Regarding claim 10, Krause the fading in or fading out of the graphic element in col. 12, ln. 31-32. It would have been obvious to fade the graphic element in response to the number of fingers since Tsunoda teaches that different fingers represents different inputs that result in the display of different graphical elements.  Thus, where one element is switches for another, the former element is faded in favor of the new element that represents the new input.

	Regarding claim 20, this claim is essential the same as claim 1 with only one of the user inputs being a multi-touch input.  Tsunoda teaches inputs as one or more fingers.  Thus, a single finger may be considered a user input that is not multi-touch.  While the claim does not recite rendering the first graphic element differently when the user is in contact with the touchpad than when not in contact, this feature is conventional in touch devices.  The Examiner gives Official notice that tablets devices (i.e. smart phones and computers with touch screens) change the appearance of objects when a user touches the object.  For example, when entering a password to unlock the device, touching the numbers changes their appearance to provide feedback to the user of actuation.  Another example is the touching of icons to initiate a select function.  The icon changes to indicate that it has been selected.  This could be for moving the icon or to effectuate a control mode by activation of the icon. It would have been obvious to include this feature for its known functionality.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause and Tsunoda as applied to claim 1 above, and further in view of Ishinose (2004/0122572).
Regarding claim 7, Ishinose teaches in Fig. 2A and 2B and corresponding description presenting subsequent frames by adjusting scale and size of an object when the cursor is positioned over it. It would have been obvious to combine the references since they pertain to the display on a touch screen in response to inputs.  It would have been obvious to incorporate the display features as taught in Ishinose for it disclosed function. 
Regarding claim 17, since the apparatus has been shown to be obvious, the method of using the apparatus in its intended manner would also have been obvious.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Remarks
Applicant argues that amending the claim to include the function of rendering a graphic element differently when the user is in contact than when the user is not in contact distinguishes over the applied art.  The rejection have been modified to address this additional limitation. This feature is conventional in touch devices.  The Examiner gives Official notice that tablets devices (i.e. smart phones and computers with touch screens) change the appearance of objects when a user touches the object.  For example, when entering a password to unlock the device, touching the numbers changes their appearance to provide feedback to the user of actuation.  Another example is the touching of icons to initiate a select function.  The icon changes to indicate that it has been selected.  This could be for moving the icon or to effectuate a control mode by activation of the icon. It would have been obvious to include this feature for its known functionality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



January 27, 2022